DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–21 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 13 January 2022.  These drawings are unacceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 105 has been used to designate both a battery case (e.g., left-hand side of FIG. 1) and an electrode (e.g., right-hand side of FIG. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being .

The drawings are objected to because FIG. 2B use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 11–14 and 19.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–5, 16, and 18–21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2017/0170515 A1, hereinafter Yushin '515) in view of Xu et al. (WO 2014/129972 A1, hereinafter Xu) and Yushin et al. (US 2016/0104882 A1, hereinafter Yushin '882).
Regarding claim 1, Yushin '515 discloses a Li metal or Li-ion battery cell, comprising:
a conversion-type metal fluoride comprising cathode (502, [0102]) capable of storing and releasing Li ions during battery cell operation (FIG. 5, [0068]);
a conversion-type type or Li metal-type anode (501, [0103]) capable of storing and releasing the Li ions during the battery cell operation (FIG. 5, [0068]);
a separator membrane (503) ionically coupling and electronically insulating the cathode (502) and the anode (501, [0068]); and
a solid electrolyte (504) impregnating at least the cathode (502, [0068]),
wherein the cathode (502) comprises composite a core-shell particle (see core-shell, [0122]).
Yushin '515 does not explicitly disclose:
a solid electrolyte with a Li transference number in the range from around 0.85 to around 1.0.
Xu discloses a Li metal or Li-ion battery cell comprising a solid electrolyte with a Li transference number in the range from around 0.85 to around 1.0  to minimize polarization effects at high charge/discharge rate (see transference number, [00116]). Yushin '515 and Xu are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid electrolyte of Yushin '515 with the Li transference number of Xu in order to minimize polarization effects at high charge/discharge rate.
Modified Yushin '515 does not explicitly disclose:
wherein the cathode has an areal capacity loading that ranges from around 2 mAh/cm2 to around 12 mAh/cm2.
Yushin '882 discloses a Li metal or Li-ion battery cell (2000) comprising a cathode (2003) having an areal capacity loading that ranges from around 2 mAh/cm2 to around 12 mAh/cm2 (see capacity loading, [0079]) to improve the energy density of the Li metal or Li-ion battery cell (see batteries, [0006]). Yushin '515 and Yushin '882 are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode of 
Regarding claim 2, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the solid electrolyte (504) impregnates into both the anode (501) and the cathode (502, [0068]).
Regarding claim 3, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein a volume fraction of the solid electrolyte (504) in the cathode (502) ranges from around 8 vol % to around 35 vol % (see volume fraction, [0060]).
Regarding claim 4, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the solid electrolyte (504) exhibits a melting point or a glass transition temperature below around 400° C (see melting point, [0039]).
Regarding claim 5, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the solid electrolyte exhibits Li ion conductivity in excess of 10-4 S/cm either at room temperature or at battery cell operating temperatures (see ionic conductivity, [0039]).
Regarding claim 16, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein a core of the core-shell particle comprises LiF (see lithium fluoride, [0122]), metal nanoparticles (801) comprising one, two or more metals selected 
wherein the matrix material composition (802) is configured to confine the LiF (see lithium fluoride, [0122]) and the metal nanoparticles (801) during the battery cell operation (FIGS. 8A–D, [0115]) and to reduce volume changes in the core-shell particle during the battery cell operation (see volume changes, [0120]).
Regarding claim 18, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the separator membrane (503) comprises ceramic material (see ceramic particles, [0080]),
wherein the weight fraction of the ceramic material exceeds 1 wt % relative to a total weight of the separator membrane (see weight fraction, [0080]).
Regarding claim 19, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the separator membrane (503) comprises fibers or nanofibers (see elongated particles, [0077]).
Regarding claim 20, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein the anode (501) comprises silicon or carbon or both (see anode materials, [0103]).
Regarding claim 21
wherein, in a discharged state, the anode (501) comprises pores of sufficient pore volume to accommodate volume expansion in response to Li insertion (see insertion, [0107]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1) and Yushin '882 (US 2016/0104882 A1) as applied to claim(s) 5 above, and further in view of Fasching et al. (US 2014/0234715 A1, hereinafter Fasching).
Regarding claim 6, modified Yushin '515 discloses all claim limitations set forth above, but does not explicitly disclose a Li metal or Li-ion battery cell:
wherein a ratio of a mobility of Cu2+ and Fe2+ to a mobility of Li+ in the solid electrolyte ranges from around 10-20 to around 0.05 at the battery cell operation temperatures.
Fasching discloses a Li metal or Li-ion battery cell (FIG. 1A, [0036]) comprising a solid electrolyte having a ratio of a mobility of Cu2+ and Fe2+ to a mobility of Li+ ranging from around 10-20 to around 0.05 at the battery cell operation temperatures (see iron or copper diffusion, [0132]) to improve the efficiency of the Li metal or Li-ion battery cell (see efficiency, [0118]). Yushin '515 and Fasching are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid electrolyte of modified Yushin '515 with the mobility ratio of Fasching in order to improve the efficiency of the Li metal or Li-ion battery cell.

Claim(s) 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1) and Yushin '882 (US 2016/0104882 A1) as applied to claim(s) 5 above, and further in view of Rohan et al. (WO 2014/129971 A1, hereinafter Rohan).
Yushin '515 does not explicitly disclose:
wherein the solid electrolyte comprises a solid polymer electrolyte;
wherein the solid polymer electrolyte comprises one, two or more copolymers;
wherein the solid polymer electrolyte comprises nitrogen as a part of the polymer backbone;
wherein the solid polymer electrolyte comprises sulfur as a part of the polymer backbone.
Rohan discloses a Li metal or Li-ion battery cell (10) comprising a solid polymer electrolyte (see polymer electrolyte, [0027]); wherein the solid polymer electrolyte comprises one, two or more copolymers (see copolymer, [0039]); wherein the solid polymer electrolyte comprises nitrogen as a part of the polymer backbone (see structural formula I, [0027]); wherein the solid polymer electrolyte comprises sulfur as a part of the polymer backbone (see structural formula I, [0027]) to improve the ionic conductivity of the solid electrolyte (see ionic conductivity, [0006]). Yushin '515 and Rohan are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid electrolyte of Yushin '515 with the solid polymer electrolyte of Rohan in order to improve the ionic conductivity of the solid electrolyte.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1), Yushin '882 (US 2016/0104882 A1), and Rohan (WO 2014/129971 A1) as applied to claim(s) 7 above, and further in view of Kang et al. (US 2003/0044688 A1, hereinafter Kang).
Regarding claim 8, modified Yushin '515 discloses all claim limitations set forth above, but does not explicitly disclose a Li metal or Li-ion battery cell:
wherein the solid polymer electrolyte exhibits ultimate tensile strength in the range from around 0.05 MPa to around 500.0 MPa.
Kang discloses a Li metal or Li-ion battery cell comprising a solid polymer electrolyte exhibiting ultimate tensile strength in the range from around 0.05 MPa to around 500.0 MPa (TABLE 5, [0063]) to improve the mechanical strength of the solid polymer electrolyte (see mechanical strength, [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of modified Yushin '515 with the ultimate tensile strength of Kang in order to improve the mechanical strength of the solid polymer electrolyte.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1), Yushin '882 (US 2016/0104882 A1), and Rohan (WO 2014/129971 A1) as applied to claim(s) 7 above, and further in view of Lascaud et al. (US 6,335,123 B1, hereinafter Lascaud).
Regarding claims 9 and 11
wherein the solid polymer electrolyte exhibits a glass transition temperature from around minus 90° C to around 0° C; and
wherein the solid polymer electrolyte exhibits a degree of crystallinity in the range from around 0.0 vol. % to around 30.0 vol. % at room temperature
Lascaud discloses a Li metal or Li-ion battery cell (7, C10/L64–C11/L2) comprising a solid polymer electrolyte (10) exhibiting a glass transition temperature from around minus 90° C to around 0° C (C10/L35–45); and wherein the solid polymer electrolyte exhibits a degree of crystallinity in the range from around 0.0 vol. % to around 30.0 vol. % at room temperature (C10/L35–45) to improve the mechanical strength of the solid polymer electrolyte (C3/L48–51). Yushin '515 and Lascaud are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of modified Yushin '515 with the glass transition temperature and degree of crystallinity of Lascaud in order to improve the mechanical strength of the solid polymer electrolyte.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1), Yushin '882 (US 2016/0104882 A1), and Rohan (WO 2014/129971 A1) as applied to claim(s) 7 above, and further in view of Nishimoto et al. (US 2006/0014066 A1, hereinafter Nishimoto).
Regarding claim 14, modified Yushin '515 discloses all claim limitations set forth above, but does not explicitly disclose a Li metal or Li-ion battery cell:
wherein the solid polymer electrolyte comprises one or more Li salts,
wherein at least one Li salt comprises the anion immobilized by covalent attachment to the polymer backbone
Nishimoto discloses a Li metal or Li-ion battery cell comprising a solid polymer electrolyte comprises one or more Li salts, wherein at least one Li salt comprises the anion immobilized by covalent attachment to the polymer backbone (see ion conductive polymer, [0017]) to improve the ionic conductivity of the solid polymer electrolyte (see high ionic conductivity, [0018]). Yushin '515 and Nishimoto are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of modified Yushin '515 with the solid polymer electrolyte of Nishimoto in order to improve the ionic conductivity of the solid polymer electrolyte.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1) and Yushin '882 (US 2016/0104882 A1) as applied to claim(s) 5 above, and further in view of Yushin et al. (US 2017/0018768 A1, hereinafter Yushin '768).
Regarding claim 15, modified Yushin '515 discloses all claim limitations set forth above, but does not explicitly disclose a Li metal or Li-ion battery cell:
wherein the volumetric capacity of both the cathode and the anode exceeds around 700 mAh/cc.
Yushin '768 discloses a Li metal or Li-ion battery cell comprising a cathode and an anode both having a volumetric capacity exceeding around 700 mAh/cc to improve the energy density of the Li metal or Li-ion battery cell (see volumetric capacity, [0152]). Yushin '515 and Yushin .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin '515 (US 2017/0170515 A1) in view of Xu (WO 2014/129972 A1) and Yushin '882 (US 2016/0104882 A1) as applied to claim(s) 16 above, and further in view of Yushin et al. (US 2017/0018768 A1, hereinafter Yushin '546).
Regarding claim 17, modified Yushin '515 discloses all claim limitations set forth above and further discloses a Li metal or Li-ion battery cell:
wherein at least one core component of the core conducts both Li+ cations and F- anions,
wherein the at least one core component exhibits F- conductivity in the range from around 0.1% to around 500% of Li+ conductivity.
Yushin '546 discloses a Li metal or Li-ion battery cell (100) comprising a cathode (103) including a core-shell particle (FIG. 8B, [0092]) having at least one core component of the core conducts both Li+ cations and F- anions (see fluoride-conductive core, [0092]), wherein the at least one core component exhibits F- conductivity in the range from around 0.1% to around 500% of Li+ conductivity in an ionically conducting material (606, [0092]) to improve battery cell stability and performance (see composite, [0096]). Yushin '515 and Yushin '768 are analogous art because they are directed to Li metal or Li-ion battery cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to .

Response to Arguments
Applicant's arguments with respect to the drawings have been fully considered but they are not persuasive.
Applicants argue the right-hand side of FIG. 1 does not depict an electrode (P10/¶4). The element designated with the right-hand reference character 105, hereinafter 105RH and the element designated with the left-hand reference character 105, hereinafter 105LH, are not the same element. The battery case 105LH surrounds the electrode 105RH. This is shown at the junction of the two elements in the annotated FIG. 1 below. Further, the identical drawing is included in several patent applications (e.g., US 2017/0018768 A1, US 2015/0155546 A1, US 2013/0344371 A1, US 2012/0202112 A1) having the same assignee, Sila Nanotechnologies. The patent applications designate 105RH as an anode and 105LH as a battery case (e.g., US 2017/0018768 A1, [0039]; US 2015/0155546 A1, [0047]; US 2013/0344391 A1, [0084]; US 2012/0202112 A1, [0089]). Therefore, the right-hand side of FIG. 1 does depict an electrode.

    PNG
    media_image1.png
    542
    906
    media_image1.png
    Greyscale

Applicants argue the battery case 105 is shown as wrapping around the battery 100 and is consistently labeled on left/right sides of FIG. 1 to convey this aspect (P10/¶4). The element 105LH and the element 105RH are not the same element. The battery case 105LH surrounds the electrode 105RH. This is shown at the junction of the two elements in the annotated FIG. 1 below. Further, the identical drawing is included in several patent applications (e.g., US 2017/0018768 A1, US 2015/0155546 A1, US 2013/0344371 A1, US 2012/0202112 A1) having the same assignee, Sila Nanotechnologies. The patent applications designate 105RH as an anode and 105LH as a battery case (e.g., US 2017/0018768 A1, [0039]; US 2015/0155546 A1, [0047]; US 2013/0344391 A1, [0084]; US 2012/0202112 A1, [0089]). Therefore, the battery case is not consistently labeled on left/right sides of FIG. 1.

Applicant’s arguments with respect to claim(s) 1–21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725